Citation Nr: 1302030	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  09-35 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for a heart disorder, to include as due to herbicide exposure.

3.  Entitlement to service connection for a kidney disorder, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from September 1963 to November 1967.  He had service in the Republic of Vietnam from November 1965 to September 1966.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

Service connection for ischemic heart disease was denied in a March 2011 rating decision issued by the RO in Lincoln, Nebraska.  As the Veteran's initial claim was for a heart disorder, the denial of ischemic heart disease is part and parcel of the claim currently on appeal.  

In February 2010, the Veteran raised the issues of entitlement to service connection for stroke, loss of peripheral vision, right hemi aropsia, and hearing loss.  These claims have been acknowledged, but not adjudicated, by the RO.  The Board does not have jurisdiction over them and they are referred to the RO for appropriate action.  

The issues of entitlement to service connection for disorders of the heart and kidneys are addressed in the Remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The current diagnosis of diabetes mellitus, type II, is related to the Veteran's service in the Republic of Vietnam from November 1965 to September 1966. 


CONCLUSION OF LAW

Diabetes mellitus, type II, was incurred in active military service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of entitlement to service connection for diabetes mellitus, type II.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by granting the claim.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).  

A Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  In addition, a presumption of service connection exists if a Veteran is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents, to include type II diabetes mellitus.  See 38 C.F.R. § 3.309.  Accordingly, he Veteran's exposure to herbicide agents while he served in the Republic of Vietnam between November 1965 and September 1966 is presumed.  

Although a February 2005 treatment record from the Washington University School of Medicine Department of Internal Medicine contains a diagnosis of diabetes mellitus, secondary to steroids, in a July 2009 letter, Dr. K.J.R. reports that the Veteran's diabetes was diagnosed in October 2004, prior to when steroids were started in February 2005.  Dr. R.'s statement is corroborated by other treatment records dated prior to February 2005, to include a November 2004 assessment of elevated blood sugars, a December 2004 past medical history of diabetes, and a January 2005 notation of a history of type II diabetes mellitus.  In addition, an April 2005 discharge summary from Barnes-Jewish Hospital indicates that type II diabetes mellitus was diagnosed in October 2004.  

The medical evidence of record establishes a diagnosis of diabetes mellitus, type II.  Moreover, the Veteran is presumed exposed to herbicides as a result of his service in the Republic of Vietnam during the Vietnam era.  Given the foregoing, entitlement to service connection for diabetes mellitus, type II, is warranted.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.307, 3.309.  


ORDER

Service connection for diabetes mellitus, type II, is granted.  


REMAND

The Veteran seeks service connection for disorders involving his heart and kidneys, which he contends are the result of his exposure to herbicides while serving in the Republic of Vietnam.  The evidence of record indicates diagnoses of membranous glomerulonephritis; chronic kidney disease, secondary to membranous glomerulonephritis; atrial fibrillation; and congestive heart failure.  

A VA examination has not been scheduled in conjunction with the Veteran's claim for service connection for a kidney disorder.  This must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006)

A VA Disability Benefits Questionnaire (DBQ) ischemic heart disease examination was conducted in January 2011.  Review of the report, however, reveals that the VA examiner did not have the claims file or any medical records available for review and was not clear from the history reported by the Veteran and his son as to whether the Veteran had ischemic heart disease.  Accordingly, this examination is inadequate and must be remanded for a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Veteran receives treatment for his heart and kidneys from private medical providers.  However, the claims file contains a March 2005 primary care note from the St. Louis, Missouri, VA Medical Center (VAMC), John Cochran Division.  On remand, VA must obtain relevant treatment records from this facility.  

Accordingly, the case is remanded for the following action:

1.  The Veteran must be contacted and afford the opportunity to identify or submit any additional pertinent evidence in support of his claims to include any VA or non-VA treatment records.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must obtain all relevant medical records from the St. Louis, Missouri VAMC, John Cochran Division.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded an appropriate VA examination to determine whether any kidney disorder found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed kidney disorder found is related to the Veteran's active duty service, to include his exposure to herbicides.  The examiner must also state whether any diagnosed kidney disorder is due to or aggravated by any service-connected disorder, to include diabetes mellitus, type II.  The examiner must provide the required opinions as to each kidney disorder found.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The Veteran must be afforded an appropriate VA examination to determine whether any heart disorder found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed heart disorder is related to the Veteran's active duty service, to include his exposure to herbicides.  The examiner must also state whether any diagnosed heart disorder is due to or aggravated by any service-connected disorder.  The examiner must provide the required opinions as to each heart disorder found.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The Veteran must be notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the scheduled examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, the RO must implement corrective procedures at once.  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If any of the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


